CHIEF JUSTICE
 CAROLYN WRIGHT                                                                                LISA MATZ




                                                  S
JUSTICES                                                                                   CLERK OF THE COURT
 JIM MOSELEY                                                                                   (214) 712-3450
 DAVID L. BRIDGES                                                                        lisa.matz@5th.txcourts.gov
 MICHAEL J. O’NEILL
                                                                                              GAYLE HUMPA
 KERRY P. FITZGERALD
 MOLLY FRANCIS                           Court of Appeals                                BUSINESS ADMINISTRATOR
                                                                                              (214) 712-3434
 DOUGLAS S. LANG
 ELIZABETH LANG-MIERS             Fifth District of Texas at Dallas                    gayle.humpa@5th.txcourts.gov
 ROBERT M. FILLMORE                       600 COMMERCE STREET, SUITE 200                        FACSIMILE
 LANA MYERS                                    DALLAS, TEXAS 75202                            (214) 745-1083
 DAVID EVANS                                      (214) 712-3400
                                                                                                 INTERNET
 DAVID LEWIS
                                                                                         HTTP://5TH.TXCOURTS.GOV
 ADA BROWN



                                             February 5, 2015


     Arthur J. Anderson
     Winstead, P.C.
     500 Winstead Building
     2728 N. Harwood St.
     Dallas, TX 75201

     Terry D. Morgan
     Terry D. Morgan & Associates, P.C.
     8080 N. Central Expressway Ste. 1300
     Dallas, TX 75206

     Re:      Cause : Patsy B. Anderton et al V. City of Cedar Hill; 05-12-00969-CV

     Dear Attorneys:

     Enclosed is a copy of the Opinion that issued on August 22, 2014 for the above-mentioned case.
     Please note the following typographical errors which have been corrected:

     * Page 1, Pasty has been replaced with Patsy in the first sentence of the first paragraph.

     Please replace your previous copy with the enclosed.

     Sincerely,


     Lisa Matz
     Clerk of the Court
     cc:    Eric V. Moye’
            Felicia Pitre
            Publishers